Citation Nr: 0114207	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison Regional 
Office (RO) which denied an increased rating for PTSD and 
entitlement to TDIU benefits.


FINDINGS OF FACT

1.  The veteran's PTSD-related symptomatology is unchanged 
since the previous June 1995 rating decision.

2.  The competent and probative evidence shows that the 
veteran's service-connected disability, in and of itself, is 
not of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000)

2.  The criteria for entitlement to TDIU benefits have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran performed active service in Vietnam.  By June 
1995 rating decision, the RO granted service connection for 
PTSD, evaluated 30 percent disabling, effective September 23, 
1993.  He was also granted a nonservice-connected pension.  

He has various nonservice-connected musculoskeletal and other 
disabilities.

In April 2000, he applied for increased rating for PTSD 
stating, "[p]eople bother me.  I have problems taking orders 
and putting up with people."

In May 2000, he was afforded a VA psychiatric examination.  
While describing his background to the examiner, he recounted 
that he completed the 10th grade, received "Bs" in school, 
and got his GED in the military.  After leaving school and 
prior to enlisting in the military, he reportedly performed a 
variety of odd jobs.  After discharge from service, he 
reported working as a fire fighter, a mover, and a cook.  He 
stated he was employed as a cook for about 18 years, but 
changed jobs frequently; he indicated he stopped working in 
1988 due to problems with his right rotator cuff, requiring 
surgery.  His income was described as derived primarily from 
Social Security disability payments, his nonservice-connected 
VA pension and VA compensation payments for service-connected 
PTSD.  He stated that he contributed to his income by 
collecting scrap metal, and stated that his primary 
motivation for seeking an increased rating was to improve his 
financial position.  He told the examiner that he would 
travel if he were to receive additional financial assistance.  

With respect to his PTSD-related symptomatology, he described 
nightmares, sleep disturbances, chronic irritability, 
avoidance of others, and an increased startle response.  
However, he stated that "[the symptoms] are the same as when 
I first filed."  He did state that he had increased 
difficulty with interpersonal relationships, but the examiner 
noted that the comment appeared to be a concerted effort to 
make his psychiatric symptoms appear worse.  The examiner 
noted that the veteran's speech content and articulation were 
normal, and that he appeared displeased with the examination 
process and was quite irritable throughout the interview.

In summarizing the examination, the examiner concluded that 
his PTSD-related symptomatology appeared to be approximately 
the same as it had been prior to the previous June 1995 
rating decision.  The examiner further noted that he was 
unemployed primarily due to his physical limitations.  The 
diagnosis was PTSD with a global assessment of function (GAF) 
score of 60.

Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that although this claim was decided by 
the RO before enactment of VCAA, a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  As noted 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO arranged for a 
comprehensive psychiatric examination and issued a detailed 
statement of the case.  Thus, the Board finds that VA has 
fully satisfied its duty to the veteran under VCAA.  As the 
RO fulfilled the duty to assist, and as the change in law has 
no material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993)

Analysis

Applying the facts of this case to the criteria set forth 
above, the Board finds that the veteran's symptoms have 
remained constant and do not merit an increased rating based 
upon worsened symptomatology.

The veteran was assigned a 30 percent rating for PTSD by June 
1995 rating decision.  

During the May 2000 VA psychiatric examination, he made clear 
that he was seeking an increased rating in order to 
supplement his income.  He also stated that he would travel 
if he had more money.  Moreover, he told the examiner that 
his symptoms had not changed since the last rating decision.  
Although he did state that he had more difficulty getting 
along with others, the examiner concluded that his 
symptomatology appeared to be the same as it had been prior 
to the June 1995 rating decision.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, supra.  In this case, based on the competent and 
probative medical evidence, the veteran's symptomatology has 
not changed.  Thus, an increased rating must be denied.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  The Schedule is not 
intended as a vehicle for supplementing a veteran's income.  
Furthermore, the Schedule's purpose is not to finance travel 
and leisure activities.  Its role is to compensate veterans 
for lost earning capacity.  Id.  Factors such as missed time 
from work or time taken for periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
30 percent schedular evaluation currently assigned to the 
veteran's PTSD.  

The Board also notes that under no circumstances would the 
veteran's current symptomatology merit a rating greater than 
30 percent.  The veteran has been assigned a GAF score of 60 
reflective of moderate symptoms and/or moderate difficulty in 
social, occupational, or school functioning.  See Carpenter, 
8 Vet. App. at 242.  Further, as noted by the examiner, he 
does not work primarily as a result of his physical 
disabilities, not his PTSD.  He experiences nightmares, sleep 
disturbances, poor interpersonal relationship skills, 
nightmares, irritability, and avoidance of others.  His 
symptoms coupled with his GAF score fit squarely within the 
criteria for the currently assigned 30 percent rating.  A 30 
percent disability rating for PTSD is representative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Until he became disabled as a 
result of physical disabilities, he was self-sufficient and 
was able, apparently, to be self-supporting.  He changed jobs 
frequently, but did not report any significant periods of 
unemployment.  His emotional symptoms such as sleeplessness 
and irritability did not interfere with his ability to 
function most of the time.  Currently, he is in receipt of 
Social Security benefits.  He is unable to work due to 
nonservice-connected physical disabilities, but nevertheless 
possesses sufficient initiative to collect and sell scrap 
metal.  He is also competent to manage his affairs, according 
to the examiner.  Thus, again, under no circumstances would 
the veteran qualify for a rating in excess of 30 percent at 
this time.  If his symptoms do worsen in the future, he is 
free to seek an increased rating at that time.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, on field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In evaluating whether the veteran's service-
connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991). The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Analysis

The veteran's only service-connected disability is PTSD, 
currently evaluated as 30 percent disabling.  

The Board observes that the veteran has various nonservice-
connected disabilities that hinder his ability to work.  
Moreover, the evidence is clear that his service-connected 
PTSD is not the cause of his unemployability.  Further, his 
disabilities do not fall within the percentage requirements 
of 38 C.F.R. § 4.16.  Finally, this case does not present an 
exceptional or unusual disability picture.  The governing 
norm for exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The record does not 
reflect frequent or prolonged hospitalizations, nor does it 
reflect that PTSD has caused marked interference with 
employment.  While the veteran may have changed jobs 
frequently, he was continuously employed for years until he 
stopped working due to nonservice-connected physical 
disabilities.  

In sum, TDIU benefits are denied as his service-connected 
disability does not meet the statutory requirements mandated 
by 38 C.F.R. §§ 4.16, 4.17, 4.18.  Further, his service-
connected PTSD does not present a picture of a disability 
that is so unusual or extraordinary that it merits an 
extraschedular award.  38 C.F.R. § 3.321(b)(1).

ORDER

An increased rating for PTSD is denied.

Entitlement to TDIU is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals



 

